DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 08/09/2021, as directed by the Non-Final Rejection on 04/26/2021. Claim 16 is amended. Claim 26 is canceled. Claims 16, 18-19, 21-22, 24-25 and 27-35 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 6-7 of Remarks, filed 08/19/2021, with respect to claims 16, 18-19, 21-22, 24-25 and 27-35 have been fully considered and are persuasive.  The rejection of claims 16, 18-19, 21-22, 24-25 and 27-35 has been withdrawn. 
Reasons for Allowance
Claims 16, 18-19, 21-22, 24-25 and 27-35 allowed and are renumbered 1-16.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Fiori (U.S Publication No. 2008/0047559 A1) in view of Thornton (U.S Publication No. 2014/0290668 A1) and Maryanka (U.S Patent No. 7,105,008 B2).
The device of Fiori teaches a user interface with nasal cannulas, and the inclusion of inflatable prongs that may have a first relatively uninflated state and may be expandable to adjust the diameter/sealing of the nasal prongs in the nares (Paragraphs 0024-0025 and 0028; The nasal prong cuffs are inflated in order to provide a positive seal with the nares of the user. However, the cuffs may be in a relatively deflated state as is shown in Fig. 1, and as such may not form a positive seal with a the nares of a user, and thus may be seen as only partially occluding a nasal passage in use). The device of Thornton teaches a user interface with nasal cannulas (20, see Fig. 2A and Paragraph 0078) and the inclusion of an inflatable mouthpiece that is removably coupled to the nasal cannulas (Paragraph 0079, The outer sealing portion may also be self-sealing such that the application of positive air pressure to the interior space of mouth mask 8 causes the outer sealing portion to expand to form a seal or improve an 
However, the modified device of Fiori is silent regarding wherein each prong is independently inflatable to create at least a partial seal with the nares of the user. The inflatable nasal prongs are inflated in tandem as the inflatable cuff portions are in fluidic communication with one another through the channel 32 and 21 (see Paragraph 0028), and as such is not suitable to inflate the nasal prongs separately. In contrast, the device of the instant application has a mechanical switch/button that controls the size/seal of either the mouth or nose portion, and also the inflation of each independent nasal prong (see Paragraphs 00174 and 00274-00275 of Applicant’s Specification).
Maryanka teaches that prongs are preferentially able to be dilated independently in cases where nasal cavities are asymmetrical due to deviated septums or similar conditions (Col. 2 lines 61-64). However, the prongs of Maryanka are not inflated through an expandable cushion/air pocket, but rather through mechanical adjustment that ‘expands’ or ‘dilates’ the rigid prongs within the nares. Additionally, it would require arbitrary reconstruction of the nasal prongs of Fiori to fluidically separate the nasal prong cuffs and to provide independent intake holes to independently inflate each of the cuffs. As such, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a mechanism such that each prong is independently inflatable to create at least a partial seal within the nares.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785